                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,

      Plaintiff,
                                            Case No. 18-13663
v.
                                            HON. GEORGE CARAM STEEH
JOHN DOE subscriber assigned IP
Address 68.42.230.56,

     Defendant.
_______________________________/

                   PROTECTIVE ORDER CONCERNING
                     PSEUDONYM FOR DEFENDANT

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant

John Doe violated its copyrights. Currently, Strike 3 can only identify the

Defendant by his or her internet protocol (“IP”) address. Simultaneous with

the entry of this order, the court will enter an order permitting Strike 3 to

subpoena the Defendant’s internet service provider (the “ISP”) in an

attempt to obtain the Defendant’s name and address. If Strike 3 receives

the name and address of the Defendant from the ISP, it shall serve the

Defendant with a copy of this order at the same time it serves the

Complaint.

      Until further order of the court, the Defendant shall be identified in all

                                      -1-
public filings in this action as “John Doe.” In addition, until further order of

the court, no party shall use the name, address, or any other identifying

contact information of the Defendant in any public filing in this case.

      SO ORDERED.

Dated: March 13, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      March 13, 2019, by electronic and/or ordinary mail.

                                     s/Marcia Beauchemin
                                         Deputy Clerk




                                            -2-
